Citation Nr: 0511038	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  03-21 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial rating higher than 40 percent 
for fibromyalgia.

2.  Entitlement to an initial rating higher than 30 percent 
for major depression.



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active military service from November 1990 to 
May 1991.

The case comes before the Board of Veterans' Appeals (Board) 
from decisions of the Buffalo, New York, Regional Office (RO) 
of the Department of Veterans Affairs (VA).

Unfortunately, because further development of the claims is 
required, they are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

As mentioned in the Board's May 2004 remand, the RO had 
issued a rating decision in June 2003 assigning a 40 percent 
rating for the veteran's fibromyalgia under Diagnostic Code 
5025.  This disability previously had been rated as an 
undiagnosed illness manifested by hand, wrist, and elbow pain 
(10 percent disabling); an undiagnosed illness manifested by 
myalgia (10 percent disabling); an undiagnosed illness 
manifested by memory loss and reduced concentration (10 
percent disabling); an undiagnosed illness manifested by 
fatigue (10 percent disabling); and an undiagnosed illness 
manifested by paresthesia of the right hand (10 percent 
disabling).  The combined rating before the reclassification 
was 40 percent.

The VA examination in April 2003, on which the June 2003 
rating was based, consisted of an orthopedic or 
musculoskeletal evaluation.  The examination did not evaluate 
fatigue, memory loss or reduced concentration.  And the 
veteran has maintained that fatigue, memory loss, and reduced 
concentration should be rated separately, not as part and 
parcel of his fibromyalgia.



And after a preliminary review of the record on appeal, the 
Board has determined he VA examination in April 2003 was 
inadequate for rating all the attendant manifestations of the 
veteran's service-connected disability.  The Board's May 2004 
remand directed the RO to schedule him for an orthopedic 
examination to evaluate the musculoskeletal manifestations of 
his fibromyalgia, including this affecting his right hand, 
wrist and elbow under Diagnostic Code 5025.  Also, the RO was 
directed to schedule an appropriate examination to evaluate 
his fatigue, memory loss, and reduced concentration under 
Diagnostic Code 6354.

Pursuant to the Board's May 2004 remand, the RO afforded the 
veteran orthopedic and psychiatric examinations.  After 
considering medical evidence, especially the results of these 
examinations, the RO issued a decision in December 2004 
granting service connection for major depression, effective 
January 29, 2003.  As well, major depression was added to the 
existing manifestations of memory loss and reduced 
concentration (formerly evaluated 10 percent disabling), and 
a 30 percent evaluation was assigned under Diagnostic Code 
9434, also effective January 29, 2003.  The RO confirmed and 
continued the 40 percent rating assigned for the 
fibromyalgia, also in effect since January 29, 2003.  The 
manifestations of the fibromyalgia are now identified as 
paresthesia of the right hand, fatigue, hand, wrist and elbow 
pain, and myalgia.

In formulating the ratings assigned in its December 2004 
decision, the RO determined that major depression, and 
accompanying manifestations of memory loss and reduced 
concentration, was associated with fibromyalgia.  However, it 
appears the RO also determined, without explicitly stating, 
that major depression with associated manifestations of 
memory loss and reduced concentration was sufficiently 
distinct from other manifestations of fibromyalgia as to 
warrant assignment of the separate rating under Diagnostic 
Code 9434.



In its December 2004 supplemental statement of the case 
(SSOC), the RO pointed out that the issue of an increased 
rating for the major depression, with memory loss and reduced 
concentration, was inextricably intertwined with the issue of 
an increased rating for the fibromyalgia.  The Board concurs 
with this determination, and the propriety of the rating 
assigned for the fibromyalgia, as well as the propriety of 
the rating assigned for the major depression, are now both 
properly before the Board for appellate review.  38 C.F.R. 
§ 20.200 (2004).

The 40 percent evaluation assigned for the fibromyalgia is 
the highest schedular rating provided for this condition 
under Diagnostic Code 5025.  In the December 2004 SSOC, the 
RO determined the veteran was not entitled to a rating higher 
than 40 percent for the fibromyalgia, including on an 
extraschedular basis.  38 C.F.R. § 3.321(b)(1).  Essentially, 
that determination rested on a finding that 
the manifestations of his fibromyalgia had not resulted in 
frequent periods of hospitalization or marked interference 
with employment so as to render impractical the application 
of the regular schedular standards.

With respect to the veteran's work record and the extent to 
which manifestations of his fibromyalgia may have interfered 
with his employment, the veteran mentioned his employment 
history during the July 2004 VA psychiatric examination.  
He related he had not worked since October 2001, owing to 
declining performance because of medical and cognitive 
impairments.  However, he earlier had indicated employment 
for 14 years in the insurance field, but gave no detail about 
how his disabilities had interfered with his employment 
during those 14 years.  So the Board believes an attempt 
should be made to obtain any available information that might 
demonstrate what, if any, adverse impact on his job 
performance resulted from his myalgia and its associated 
manifestations.



The RO, in the December 2004 SSOC, applied Diagnostic Codes 
5025 in determining entitlement to an increased schedular 
rating for fibromyalgia with associated manifestations, and 
Diagnostic Code 9434 in determining entitlement to an 
increased schedular rating for major depression with 
associated manifestations.  The SSOC neither references nor 
applies Diagnostic Code 6354 in determining the propriety of 
the schedular rating assigned for major depression with 
memory loss and reduced concentration.  

As mentioned, an undiagnosed illness manifested by memory 
loss and reduced concentration was formerly rated under 
Diagnostic Code 6354.  When the RO later added memory loss 
and reduced concentration to the depression and assigned 
Diagnostic Code 9434, it may have implicitly determined that 
the newly identified disability entity was more appropriately 
rated under Diagnostic Code 9434 than under Diagnostic Code 
6354.  Nevertheless, the Board's May 2004 remand specifically 
directed the RO to evaluate fatigue, memory loss and reduced 
concentration under Diagnostic Code 6354.  And, where, as 
here, a remand order of the Board is not complied with, the 
Board errs if it fails to insure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

The RO, then, must explicitly apply Diagnostic Code 6354 in 
determining the propriety of the rating assigned for 
depression with memory loss and reduced concentration.  
Thereafter, the RO must determine whether a rating higher 
than 30 percent is available under the alternate Diagnostic 
Code 6354, in contrast to the currently assigned Diagnostic 
Code 9434.  Clearly, overlapping symptoms preclude the 
assignment of separate ratings for depression and its 
associated manifestations under each of these two diagnostic 
codes, as this would violate VA's 
anti-pyramiding regulation.  See 38 C.F.R. § 4.14.  As well, 
any rating assigned for major depression with associated 
memory loss and reduced concentration under Diagnostic Code 
6354, or under Diagnostic Code 9434, cannot also take into 
account fatigue, since that manifestation is already 
contemplated by the 40 percent rating assigned for 
fibromyalgia.  At the same time, of course, the RO is free to 
reclassify particular manifestations of the veteran's 
previously designated undiagnosed illnesses under whatever 
diagnostic codes it deems most suitable.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  The veteran should be asked to 
furnish employment records verifying that 
he experienced marked interference with 
his employment or that he had frequent 
periods of hospitalization due to his 
service-connected fibromyalgia with 
associated manifestations.  This evidence 
may include records pertaining to lost 
time or sick leave used due to this 
service-connected condition, any 
correspondence from an employer that 
would verify his contentions, or medical 
records showing periods of 
hospitalization.

2.  Then readjudicate the claims in light 
of any additional evidence obtained, 
including specifically the claim of an 
increased rating for fibromyalgia on an 
extraschedular basis.  Additionally, all 
pertinent diagnostic codes must be cited 
and applied to the disabilities that are 
the subjects of this appeal.  If any 
benefit sought on appeal is not granted 
to the claimant's satisfaction, send the 
veteran and his representative an 
appropriate SSOC and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




